DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated September 22, 2022.  Claims 1-10 are presently pending and are presented for examination.
 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

In claim 1: i) a detector, ii) an on-water explorer, iii) an underwater explorer, and iv) a determiner.
In claim 5: i) a weather observer.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In looking at the published Written Description in US Patent Publication No. 2022/0185436, with respect to claim 1:
i) a detector comprises a receiver for GPS signals and internal sensors, as described in para. 0013,
ii) an on-water explorer comprises a camera, as described in para. 0050, 
iii) an underwater explorer comprises a camera, as described in para. 0038, and
iv) a determiner comprises a navigational generation device, as recited in para. 0074, and

In looking at the published Written Description in US Patent Publication No. 2022/0185436, with respect to claim 5:
i) a weather observer comprises one or more sensors for analyzing external weather conditions, as shown in Fig. 4. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 1, the term “accommodate” is relative term which renders the claim indefinite. The term “accommodate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

With respect to claim 7, the term “threatening” is relative term which renders the claim indefinite. The term “threatener” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The Office further notes that the rejections of claim 1 under 35 USC 112 extend to dependent claims 2-10 and are thus, at a minimum, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0385093, to Gordon II (hereinafter Gordon), in view of U.S. Patent Publication No. 2020/0012283, to Nguyen, and in further view of U.S. Patent No. 1,093,381, to Brown, and in further view of U.S. Patent Publication No. 2018/0218621, to Canale.

As per claim 1, Gordon discloses an autonomous navigation type marine buoy comprising: a buoy body consisting of a floating body (e.g. see Fig. 1, and paras. 0047 and 0052, wherein a vessel 300 is provided including anchoring means and standard marine lighting 112); at least one internal sensor provided in the buoy body (e.g. see Fig. 9 and 24, and para. 0047, wherein a charging circuit system 106 is provided which would track and provide information related to a power level of the vessel 300); a detector that receives a GPS signal and information of the internal sensor (e.g. see wherein multiple computer system 102 receives GPS information, as well as available power of the vessel; also see Fig. 24, wherein a communication and guidance devise is provided); an on-water explorer that explores a state on a sea (e.g. see para. 0057, wherein a camera is mounted on a tower extension mast 86); an underwater explorer that explores a state under the sea (e.g. see Fig. 2 and para 0061, wherein a torpedo shaped hull 30 includes a camera); a determiner that creates a navigation plan for the buoy body along a target route set based on position information of the buoy body detected by the detector and chart information (e.g. see Fig. 24 and para. 0070, wherein a communication and guidance system 400 is provided); a propulsion unit that propels the buoy body (e.g. see Fig. 13, and paras. 0030 and 0050-0051, wherein a propeller-driven propulsion system is provided); a navigation controller that performs drive control of the propulsion unit so that the buoy body navigates according to the navigation plan generated by the determiner (e.g. see Fig. 24, wherein the control center controls the propeller-driven propulsion system is provided); a power generator that generates power (e.g. see Fig. 13, and paras. 0030 and 0050-0051, wherein the propeller-driven propulsion system includes a battery 104 charged through solar energy); a power storage that stores electricity generated by the power generator and supplies electricity to the buoy body (e.g. see Figs. 13 and 24, and paras. 0030 and 0050-0051, wherein the propeller-driven propulsion system includes a battery 104 charged through solar energy); … wherein the autonomous navigation type marine buoy has an autonomous navigation mode of performing autonomous navigation to a set position on the sea (e.g. see Abstract, wherein the vessel includes autonomous mode for guidance), a holding position mode of autonomously holding a position (e.g. see paragraph 0054, wherein the vessel is held in a relatively static position).
Gordon fails to disclose every feature of a communicator including an Automatic Identification System configured to receive a distress signal. However, Canale teaches a rescue rotorcraft configured to receive an automatic identification system (AIS) signal from a marine vessel, including position information, for the purpose of traveling to the marine vessel to perform rescue operations (e.g. see paras. 0048-0049). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include utilizing an AIS signal to determine the position of a marine vehicle under distress so as to expedite rescue operation thereof. 
Gordon fails to disclose every feature of an emergency signal processor that specifies a transmission position of the distress signal;… wherein the autonomous navigation type marine buoy has an autonomous navigation mode including a rescue mode of performing autonomous navigation to the transmission position of the distress signal on the sea when the distress signal is received. However, Nguyen teaches the receipt of a distress signal and autonomously moving the vessel proximate to the origin of the distress signal (e.g. see Fig. 3 and para. 0107). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include receiving distress signals and traveling to the origin of the distress signal as an extended deployment function of Gordon, as described in the Abstract.
Gordon also fails to disclose every feature of an evacuation room configured to accommodate a victim. However, Brown teaches a life saving buoy having an internal compartment for housing and protecting an occupant (e.g. see Fig. 2 and p. 1, lines 16-28. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include providing a safe space for occupants of the vessel for the purpose of operation and/or repair of the vessel throughout use thereof.

As per claim 2, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Nguyen further teaches wherein when the emergency signal processor receives the distress signal, the autonomous navigation type marine buoy autonomously goes to the transmission position of the distress signal to rescue on condition that the autonomous navigation type marine buoy is within a predetermined distance from the transmission position of the distress signal (e.g. see Fig. 3 and para. 0107, wherein Nguyen teaches the receipt of a distress signal and autonomously moving the vessel proximate to the origin of the distress signal; with respect to the movement being base upon a condition, the condition would be based upon receipt of the distress signal within a predetermined detection distance, particularly with system utilizing devices for detecting localized objects within the water). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include receiving distress signals and traveling to the origin of the distress signal as an extended deployment function of Gordon, as described in the Abstract.

As per claim 3, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Gordon further discloses further comprising a plurality of rotatable thin plate-like movable wings provided outside the buoy body located in the sea, wherein an extending direction of a rotating shaft of at least one movable wing is identical to a traveling direction of the buoy body, and the navigation controller controls rotation angles of the plurality of movable wings, so that the buoy body is held at a home position when the buoy body is moved up and down by waves (e.g. see Figs. 3 and 4, wherein the propellers of the propeller-driven propulsion system includes a plurality of plate-like fin members that rotate about an axis, at least partially in the direction of the shaft that extends along a moving direction of the vessel, the office further notes that maintaining a position of the vessel would require rotation (i.e. controlling rotation angels of the propellers) as waves move the vessel up and down due to waves. 

As per claim 5, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Gordon further discloses further comprising: a weather observer that observes weather; and a marine state observer that observes a marine state (e.g. the Office notes that the two cameras indicated in the rejection of claim 1 would observe weather and marine conditions). 

As per claim 6, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Gordon further discloses wherein when the on-water explorer or the underwater explorer detects a moving object that has entered an area, the communicator reports to a predetermined external location (e.g. the Office notes that the two cameras indicated in the rejection of claim 1 would observe weather and marine conditions; with respect to communication, the Office notes that in a certain configuration the vessel may also be remotely controlled meaning that captured images would be transmitted to the controller). 

As per claim 7, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Nguyen further teaches further comprising a threatener, wherein when the on-water explorer or the underwater explorer detects a moving object that has entered an area, the controller automatically reports to a predetermined external location, and the threatener performs threatening operation (e.g. Nguyen teaches the receipt of a distress signal from an object in the water (i.e. determining a threatening condition) and autonomously moving the vessel proximate to the origin of the distress signal (i.e. detecting an object in a certain area and reports to the controller the location of the object and causes movement of the vessel to form a threatening operation)). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include receiving distress signals and traveling to the origin of the distress signal as an extended deployment function of Gordon, as described in the Abstract.

As per claim 8, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Gordon further discloses wherein the communicator has a function as a wireless relay base station (e.g. see Abstract wherein communication to a remote controller is established, which would be wireless since the vessel is at sea).

As per claim 9, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Gordon further discloses wherein the autonomous navigation type marine buoy has a local control mode and a remote control mode of receiving remote control from an outside, and the remote control mode has priority over the local control mode (e.g. see Abstract wherein communication to a remote controller is established, which as with most autonomous vehicles with remote control capabilities would override the autonomous control).

As per claim 10, Gordon, as modified by Nguyen, Brown and Canale, teach the features of claim 1, and Gordon further discloses a marine information system comprising a plurality of the autonomous navigation type marine buoys according to claim 1 arranged in a lattice form in a water area (e.g. the Office notes that the system of Gordon would include more than one vessel; with respect to being arranged in a lattice form, the Office further notes that it is a matter of Designer’s Choice on how best to deploy the vessels to create a desired region of application).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include multiple vessels arranged in a lattice formation to best cover a desired region.

Response to Argument/Amendments
With respect to the Amendments to remove interpretation of claims 1 and 5 under 35 USC 112(f), the Applicants notes that “a detector”, “an on-water explorer”, “an underwater explorer”, “a determiner” and “a weather observer” are still generic placeholders that are defined by functionality. Further, the claims do not add structural features to these generic placeholders so as to add structure suitable for determining what they comprise. Accordingly, the interpretation under 35 USC 112(f) for these claim elements are maintained.
With respect to prior art rejections, Applicant’s arguments are moot in view of new grounds of rejection.

Allowable Subject Matter
Claim 4, which is currently rejected under 35 USC 112, would be allowable if amended to include the features of the claims which it depends upon, as well as amend the claim to overcome the rejections under 35 USC 112. The reason for allowance is as follows.
The features of the vessel including a thin plate-like first movable wing provided rotatably on a right side of the buoy body around a first rotating shaft orthogonal to a traveling direction of the buoy body; a thin plate-like second movable wing provided rotatably on a left side of the buoy body around a second rotating shaft orthogonal to the traveling direction of the buoy body; a thin plate-like third movable wing provided rotatably on a front side of the buoy body around a third rotating shaft parallel to the traveling direction of the buoy body; and a thin plate-like fourth movable wing provided rotatably on a front side of the buoy body around a fourth rotating shaft parallel to the traveling direction of the buoy body, when considered in view of the prior art renders the claim novel and non-obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663